Citation Nr: 0001170	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative right ankle disorder, previously shown as 
multiple joint arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a 
postoperative left ankle disorder, previously shown as 
multiple joint arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a chronic low 
back disorder, described as degenerative joint disease of the 
lumbar spine to include spinal stenosis with a herniated 
nucleus pulposus at L4-5, evaluated as 20 percent disabling.   

4.  Entitlement to an increased evaluation for left shoulder 
impingement, previously shown as multiple joint arthritis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for carpal tunnel 
syndrome (CTS) of the right wrist with history of dorsal chip 
fracture of right triquetrum, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1989 and was retired on account of permanent physical 
disability.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 RO rating decision, which 
denied the veteran's claims seeking entitlement to increased 
evaluations for his service connected disorders, then 
characterized as multiple joint arthritis without limitation 
of motion, a lumbar spinal disorder, and dorsal chip fracture 
of the right triquetrum with CTS of the right wrist.  The 
notice of disagreement (NOD) was received in July 1994.  A 
statement of the case (SOC) was issued in January 1994.  The 
veteran's substantive appeal was received in March 1995.  

Following receipt of additional medical evidence, the RO, in 
the pertinent part of a March 1995 rating decision, 
separately evaluated the joints affected by arthritis and 
also established service connection for left shoulder 
impingement resulting in the separate 10 percent evaluations 
shown as claims numbered 1, 2, and 4 on the front page of 
this remand.  By that same March 1995 decision, the RO also 
increased the disability evaluations for the veteran's 
service-connected low back disorder and CTS of the right 
wrist to 20 percent and 10 percent disabling, respectively.  
A supplemental statement of the case (SSOC) on the issues 
shown on the front page of this decision was issued in March 
1995. 

The Board notes that the veteran had initially requested a 
personal hearing before a Member of the Board in Washington, 
DC, in connection with his appeal.  In written correspondence 
received on March 14, 1997, however, the veteran indicated 
that he was unable to attend the hearing due to his medical 
problems.  He did not request that another hearing be 
scheduled.  

In July 1997, the Board remanded the issues on appeal for 
additional development, to include new VA examinations.  
Following VA examinations, the veteran was issued a SSOC in 
May 1999, which served to notify him that his claims for 
increased ratings had been denied and inform him as to the 
applicable law and regulations involved in his appeal.  

The Board has seen fit to recharacterize the issue pertaining 
to the disorder of the veteran's lumbar spine, as stated 
above, to more accurately reflect the medical findings of 
record, as acknowledged by the RO in the May 1999 
supplemental statement of the case.

The Board notes that in July 1999, while the claims folders 
were still located at the RO, the veteran's service 
representative submitted a statement and a letter from a 
private physician who had formerly worked for the VA.  The 
Board notes that the medical testimony provided in the letter 
from the private physician contains merely a listing of all 
the veteran's disorders, both service-connected and 
nonservice-connected, and provides no new, pertinent 
information about the issues on appeal.  As such, it is not 
necessary for the RO to provide the veteran with another SSOC 
indicating that his claims on appeal had been reviewed in 
light of the newly submitted letter.  See 38 C.F.R. § 19.37 
(1999).  In addition, in this letter the physician offered an 
opinion as to the onset of several of the veteran's 
disabilities, including sleep apnea, coronary artery disease, 
hypertension and a muscle disorder.  This matter is addressed 
to the attention of the RO for any action deemed appropriate.  

In May 1999 the veteran was furnished with a statement of the 
case, which addressed the issues of the evaluation of a left 
wrist disorder and peptic ulcer disease, and entitlement to a 
total rating due to individual unemployability.  He was 
apprised of the necessity to perfect his appeal, by timely 
filing a substantive appeal.  The claims folders contain no 
indication that he did so.  Inasmuch as the Board does not 
have jurisdiction of these issues, they will not be addressed 
herein.  

The issues of increased ratings for disorders of the left 
shoulder and the right wrist will be addressed in the REMAND 
portion of this decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The disability due to the veteran's service-connected 
postoperative right ankle disorder is described as 
"minimally limiting" and includes subjective complaints of 
pain with X-ray evidence of post-surgical changes involving 
the fibula, but without findings of any limitation in full 
range of motion or objective evidence of instability, 
ankylosis, or malunion.

3.  The disability due to the veteran's service-connected 
postoperative left ankle disorder is described as "minimally 
limiting" and includes subjective complaints of pain with X-
ray evidence of post-surgical changes involving the fibula, 
but without findings of any limitation in full range of 
motion or objective evidence of instability, ankylosis, or 
malunion.

4.  The disability due to the veteran's service-connected 
chronic low back disorder is manifest by degenerative joint 
disease of the lumbar spine to include spinal stenosis with a 
herniated nucleus pulposus at L4-5, productive of low back 
pain, as well as pain and numbness radiating into the lower 
extremities resulting in significant functional impairment to 
include severe limitation in range of motion, persistent 
neurological symptoms, and absent knee and ankle jerks.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected postoperative 
right ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71, 
Diagnostic Codes 5262, 5270-5273 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected postoperative 
left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71, 
Diagnostic Codes 5262, 5270-5273 (1999).

3.  The criteria for a 60 percent evaluation for the 
veteran's chronic low back disorder, described as 
degenerative joint disease of the lumbar spine to include 
spinal stenosis with a herniated nucleus pulposus at L4-5, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.71; Diagnostic Code 5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts 

The veteran's service medical records indicate that his 
ankles were asymptomatic until the mid to late 1970's during 
which time he suffered multiple sprains of both ankles.  It 
was noted that both of the veteran's ankles became unstable, 
leading to ankle reconstruction surgery in 1981 (right) and 
1982 (left).  An October 1988 Medical Evaluation Board Report 
indicated that the operations did not improve his ankle 
function, and that the veteran continued to report complaints 
of lateral ankle pain with feelings of instability and giving 
way.  Service medical records show that the veteran was 
treated on numerous occasions during service for low back 
problems.  The impression on a November 1986 report of 
commuted tomography (CT) of the lumbosacral spine included 
probable herniated nucleus pulposus at L4-L5.
    
On his August 1988 examination prior to separation from 
service, the summary of defects included chronic lumbar 
strain and degenerative joint disease of the ankles, 
bilaterally.  A November 1988 Report of Physical Evaluation 
Board Proceedings found that the veteran's disabilities 
included arthritis in both ankles and chronic lumbar pain, 
secondary to L5-S1 nerve root irritation with internal root 
disruption proven by EMG (electromyography).

Based upon the service medical records and the veteran's 
examination prior to separation from service, the RO, in 
February 1989, granted the veteran's claims of service 
connection for multiple joint arthritis (including the left 
shoulder, both ankles, and the left wrist), and for chronic 
lumbar pain, secondary to L5-S1 nerve root irritation.  A 
disability rating of 20 percent was assigned the multiple 
joint arthritis (MJA) under Diagnostic Code 5003, and a 
disability rating of 10 percent was assigned the low back 
disorder under Diagnostic Code 5299-5293.  

VA outpatient treatment records dated from May 1989 through 
August 1990 revealed that the veteran was treated for 
complaints of low back pain with pain and numbness radiating 
down the lower extremities.  Diagnoses included degenerative 
disk disease of the lumbar spine with radiculopathy (May 
1989), degenerative arthritis and ankylosis of the lumbar 
spine (December 1989), and low back pain (April 1990).

On an April 1992 report of a VA examination of the joints, it 
was noted that the veteran had had an operative procedure 
known as a "Watson-Jones process" performed on each ankle, 
that he continued to have complaints of pain and instability 
in the ankles, and that he reported that his legs gave out on 
him when walking.  The report also indicated that the veteran 
gave a history of numbness and tingling in the lower 
extremities.  X-rays of the ankles identified no fracture or 
dislocation, but found a rounded lytic defect in the right 
distal fibula with sclerotic margins that could represent a 
degenerative process.

On an April 1992 VA examination of the spine, it was noted 
that the veteran had complaints of back symptoms for the past 
eight years and that an inservice myelogram showed problems 
at L4-L5 with some deterioration of the disc.  Lumbosacral 
spine X-rays showed minimal degenerative changes at L-S 
junction with narrowing of the disc space at L5-S1.  The 
diagnoses included chronic lumbar back pain with history of 
degenerative disk disease with progressive symptoms over the 
years, according to the veteran.   

In an April 1993 statement, a VA physician reported that the 
veteran was followed at the VA facility for musculoskeletal 
complaints including stiffness in the neck,  back, and hands 
with spasms and cramping.  The physician reported 
symptomatology pertaining largely to the veteran's neck, and 
indicated that the veteran was suffering from a non-specific 
myopathy which was not life threatening and was not 
incapacitating.

On VA examination in August 1993, it was noted that the 
veteran had a long history of pain in his hands, shoulder, 
fingers, wrists, and ankles, all of which he was told was due 
to arthritis.  It was reported that the pain occurred day and 
night and was accompanied by muscle spasm.  Subjective 
complaints included the fact that his pain was worse when 
standing for a long time and that he found it hard to find a 
job, in part because of his back.  Objective findings 
regarding the peripheral joints included no swelling or 
tenderness, and full range of motion.   On physical 
examination of the spine, it was noted that the musculature 
of the veteran's back showed tenderness over the lumbosacral 
spine and paravertebral area with no spasm.  Range of motion 
at the waist was shown to be to 85 degrees on forward 
flexion, to 25 degrees on backward extension, to 25 degrees 
on lateral extension, to 25 degrees on right lateral flexion, 
to 25 degrees on rotation to the left, and to 15 degrees on 
rotation to the right.  Objective evidence of pain on motion 
reportedly included the fact that he moved slowly with each 
of the above positions, and that he verbally indicated that 
he had pain.  Neurological findings included no change in 
deep tendon reflexes (DTR's) or in  sensation in the lower 
extremities.  The diagnoses included diffuse fibromyalgia 
with degenerative joint disease.   X-rays of the ankles 
showed no abnormality of the bones, associated joints, or 
soft tissue structures.  The impression was normal study.  
March 1993 X-rays of the lumbosacral spine revealed adequate 
height and alignment of the vertebrae, minor osteophyte 
formation seen at L4, and disc spaces normally maintained 
with pedicles that appeared to be intact.  The impression was 
minor osteophyte formation.   

The report of a September 1993 VA neurological examination 
addressed complaints regarding the veteran's wrists.

In a November 1993 decision, the RO, in pertinent part, 
denied a rating in excess of 10 percent for the veteran's 
service-connected low back disorder and denied a claim in 
excess of 20 percent for the veteran's MJA. 

The impression on the report of a May 1994 VA MRI of the 
lumbar spine included right central herniated nucleus 
pulposus at L4-L5 with mild spinal stenosis, no evidence of 
nerve root compression, and no herniated disc or stenosis 
seen at the other levels.  An August 1994 VA outpatient 
treatment record showed that the veteran's herniated nucleus 
pulposus did not account for all of his symptoms.  The 
physician stated that the veteran had marked limitation of 
his job performance secondary to pain and that it would be 
very difficult for him to be gainfully employed.  

An August 1994 note from a private physician, David B. 
Maxwell, M.D., a rheumatologist indicated that the veteran 
was unable to work for an indefinite period due to 
intractable back pain complicating his degenerative lumbar 
disc disease.  

Additional medical records, submitted in January 1995, 
documented VA medical treatment dating from January 1993 
through November 1994.  Pertinent records not already noted 
above included a March 1993 record indicating that the 
veteran was seen for complaints of muscle spasms.  The 
diagnosis at that time was muscle strain of the low back.  
Subsequent records revealed a diagnosis of degenerative 
changes of the lumbosacral spine (April 1993), findings of 
chronic muscle spasms with degenerative joint disease (May 
1993), and lumbosacral spondylosis (May 1993).   In June 
1993, it was noted that the veteran reported chronic 
recurring ankle pain and giving way bilaterally.  July 1993 
records continued to note diagnoses of chronic low back pain 
and spondylosis.  An August 1994 record from neurosurgery 
reveals that the veteran was seen for diffuse complaints of 
back pain without radiation.  It was noted that the 
examination was essentially normal examination with normal 
MRI and a very small L4-5 herniated nucleus pulposus.  
October 1994 records showed ongoing complaints of back pain. 

On VA examination in January 1995, complaints were reported 
to include a painful gait, difficulty with pain when 
standing, chronic low back pain since 1978, pain in the mid 
to low back with radiation, numbness, and tingling in both 
lower extremities.  Physical examination of the ankles showed 
that the veteran's range of motion was to 30 degrees on 
plantar flexion and to the neutral position on dorsal 
flexion.  It was reported that there was no evidence of 
inversion secondary to pain, and that there was pain with any 
movement in all directions.  X-rays of the ankles were 
performed to rule out degenerative joint disease.  The 
diagnoses included history of bilateral ankle surgery with 
residual pain and no arthritis seen in X-rays.  Physical 
examination of the spine revealed that the veteran had no 
scoliosis and that the musculature of the back exhibited 
paraspinal tenderness and TFL (tensor fasciae latae) 
tenderness.  Range of motion testing showed that the 
veteran's spine was able to flex forward to 45 degrees, 
extend backward to 10 degrees, flex laterally 10 degrees to 
the right and left, and rotate 30 degrees to the right and 
the left.  Objective evidence of  "moderate" pain on motion 
was reported.  X-rays reportedly revealed minimal 
degenerative lipping in ventral and lateral distribution at 
L4.  The diagnosis appeared to read degenerative joint 
disease of the lumbosacral spine area and myofascial pain 
both tensor fasciae latae paraspinals.   

In March 1995, the RO increased to 20 percent the disability 
rating assigned the veteran's service-connected low back 
disorder.  By this decision, the RO also assigned a separate 
disability evaluation for each joint formerly identified in 
the 20 percent disability rating for MJA.  Pertinent to this 
decision is the fact that the RO assigned separate 10 percent 
disability ratings to the disorders of each of the veteran's 
ankles.  

On an April 1995 private record labeled Medical Assessment of 
Ability to do Work Related Activities, Dr. Maxwell reported 
on how the veteran's disorders affected his ability to 
perform work-related tasks.  Although the veteran was 
assessed as having difficulty with lifting, standing, walking 
and sitting, due to intractable back pain, he was considered 
to be able to work at sedentary employment.

In an August 1996 statement, a VA physician reported that she 
had treated the veteran for diffuse arthralgias and myalgias 
that had been chronic and present since she assumed care for 
the veteran in 1992.  She indicated that the veteran had 
lumbar spinal stenosis, which was shown on MRI, and that he 
had chronic low back pain with L5-S1 nerve root irritation 
and herniated nucleus pulposus at L4-L5.  The physician also 
noted that the veteran had evidence of an early sensory 
neuropathy not evident on EMG in August 1995.  In summary the 
VA physician indicated that the veteran had lumbar spinal 
stenosis which was likely related to his previously diagnosed 
lumbar disc disease.  It was also noted that he had evidence 
of a chronic myopathy as well as early peripheral neuropathy 
and fibromyalgia.

In July 1997, the Board remanded the veteran's claims for 
additional development, to include new VA examinations.

Records submitted subsequent to the Board Remand include the 
report of a May 1994 MRI of the lumbar spine.  According to 
this report, the MRI revealed  that at L4-L5 the 
intervertebral disc appeared to be desiccated with evidence 
of a posterior herniated nucleus pulposus or spinal stenosis.  
The impression was herniated nucleus pulposus at L4-L5 with 
mild spinal stenosis, no evidence of nerve root compression 
and no herniated disc or stenosis seen at the other levels.

On a September 1997 VA examination of the joints, it was 
reported that the veteran had constant low back pain for 
greater than 10 years and that he had pain that radiated to 
both legs down the front and the back of the legs and to the 
feet making the legs go numb periodically.  It was noted that 
the veteran walked with a cane in his right hand for the last 
five years.  In regard to the ankles, it was reported that 
the veteran had had bilateral Watson-Jones procedures on his 
ankles in the early 1980's for instability of the ankles.  It 
was noted that the veteran stated that he now has constant 
pain in both ankles with intermittent lancinating pain that 
occasionally made him fall.  Physical examination revealed 
that the veteran had incisional scars over the lateral aspect 
of both ankles that were well healed and nontender.  It was 
noted that the veteran walked in a labored fashion with a 
cane in his right hand, that he wore a generally unhappy 
expression, and that he moved slowly and with great effort 
when making any and all movements.  The examiner reported 
that there was some flattening of the normal lumbar lordosis.  

Range of motion testing of the lumbar spine revealed that the 
veteran had extension to 10 degrees, right and left bending 
to 20 degrees in each direction, and no rotation.  It was 
reported that knee jerks and ankle jerks were not present.  
Review of X-rays revealed that the veteran had degenerative 
changes involving the disc between L4-L5 with minimal spinal 
stenosis at that level and post surgical changes involving 
the fibula bilaterally at both ankles.  The ankle joints were 
otherwise found to be unremarkable.  During the course of the 
physical examination, it was noted that the veteran had full 
range of motion of both ankles with no evidence of 
instability or arthritic changes.  

In summary, the examining physician reported that the veteran 
presented with a history of nearly total body aches and pains 
that seemed to be getting progressively worse.  The VA 
physician found that the residuals of bilateral ligamentous 
region structures of the ankles, performed with an excellent 
clinical result while on active duty, could be determined 
physically and by X-rays to present no major problems.  His 
symptoms reportedly revealed continuing pain and instability 
in the ankles, which could neither be refuted nor justified 
on the basis of this evaluation.  The final orthopedic 
diagnoses included residuals of ligament surgery, both 
ankles, minimally limiting; and lumbar spinal stenosis, low 
grade with limited motion and significant functional 
impairment because of pain and numbness in the lower 
extremities.  

On a September 1997 VA examination of the spine, it was noted 
that the veteran had complaints of low back pain and leg pain 
for the past 20 years.  The examiner noted a history of 
lumbar spinal stenosis at L4/5 with herniated disc and 
degenerative disk disease at various levels in the lumbar 
spine.  Current complaints reportedly included severe low 
back pain with pain in both legs.  The examiner noted that 
the veteran's functional impairment due to this disorder was 
moderate.  The diagnose included lumbar spinal stenosis 
confirmed by MRI, causing significant functional impairment 
(likely moderate).


Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter "Court"), has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Hence, VA has a duty to assist him 
in developing the facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  
In this case, the veteran has reported dissatisfaction with 
the current ratings assigned for his service-connected post-
operative right and left ankle disorders and for his chronic 
low back disorder, described as degenerative joint disease to 
include spinal stenosis with herniated nucleus pulposus at 
L4-L5.   As such, the claims are well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court has also stated that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the instant matter, we are satisfied that all relevant 
facts have been properly developed in this case with regard 
to the veteran's ankles and his low back.  While the veteran 
has not submitted copies of any medical records dated later 
than 1997, he was provided the opportunity to do so.  As the 
veteran has not even indicated that any unsubmitted records 
exist which would contain evidence pertinent to his claims, 
there is no reason to believe that another remand in an 
attempt to obtain those records would benefit the claim.  The 
record contains all the information necessary for the Board 
to accurately rate the severity of the veteran's service-
connected low back disorder and the disorders of his right 
and left ankles.  In-service and post-service medical records 
are associated with the claims file, and the veteran has been 
specifically examined for his service-connected disorders of 
the low back and both ankles, as recently as September 1997.  
Accordingly, the Board concludes that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. §§ 
5103(a) and 5107(a).  Thus, it is appropriate to proceed to 
an analysis of the claims on their merits.


A.  Entitlement to increased ratings for postoperative right 
and left ankle disorders (previously shown as multiple joint 
arthritis), each currently evaluated as 10 percent disabling.

As is noted in the facts above, the veteran was initially 
granted service connection with a 20 percent disability 
rating for multiple joint arthritis.  Subsequently, the RO 
decided to rate each of the affected joints separately.  The 
service-connected right and left ankle disabilities are each 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71, Diagnostic Code (DC) 5271, of the rating schedule, 
which provides for a 10 percent evaluation when there is 
moderate limitation of motion of the ankle and a 20 percent 
evaluation when the limitation of motion is marked.  

According to the most recent medical evidence on file, the 
September 1997 VA examination report, the veteran's ankle 
problems consist of post-surgical changes involving the 
fibula bilaterally at both ankles, and subjective complaints 
of pain  and instability which cannot be refuted or 
justified.  Regardless of the complaints of pain, the Board 
notes that the evidence on file does not show that the 
disorder in either ankle is productive of severe, or even 
moderate limitation in range of motion.  To the contrary, the 
examiner specifically found that the veteran had full range 
of motion of both ankles with no evidence of instability or 
arthritic change.  In addition, the VA physician described 
the veteran's disorder as only minimally limiting.  Since the 
file contains no objective evidence that supports a finding 
of severe limitation of motion, evaluations in excess of 10 
percent are not warranted for the veteran's ankle disorders 
under DC 5271.

Turning to the other provisions that could possibly be used 
for rating disorders of the ankles, the Board finds that 
there is no other rating code that would allow for an 
increase in the veteran's current evaluations.  Diagnostic 
Codes 5270, 5272, and 5273 are not applicable here since 
neither of the veteran's ankles exhibits any ankylosis or 
malunion.

Although the veteran's disorder in each ankle involves 
changes in the fibula, and DC 5262 does provide for ratings 
in excess of 10 percent when there is impairment of the 
fibula, the Board notes that a 20 percent disability 
evaluation is not for application unless there is moderate 
ankle disability due to malunion of the fibula.  Here, since 
the disorders of the veteran's right and left ankles have 
been specifically identified as minimally limiting, and there 
has been no finding of malunion of the fibula, increased 
ratings under DC 5262 are also not in order.   

The Board has also considered DeLuca v. Brown in which the 
Court held that 38 C.F.R. § 4.40 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
While the veteran has related a history of pain in the 
ankles, and prior examinations have shown some limitation of 
motion, the VA examiner has most recently found that the 
veteran enjoys full range of motion of the ankles.  
Additionally, the latest VA examinations have not shown that 
the veteran has more than minimal functional limitation in 
each ankle.  This degree of impairment is already considered 
in the current 10 percent evaluation assigned to each ankle.

With evidence showing that the veteran enjoys full range of 
motion of each ankle without evidence of instability, and 
since these disorders were noted to only be minimally 
disabling, the Board finds that the veteran's service-
connected right and left ankle disorders have each been 
properly rated as 10 percent disabling.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5263, and 5270-5273.  A rating in 
excess of 10 percent is not possible for either ankle under 
these provisions without objective findings of more severe 
disability.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Entitlement to an increased evaluation for chronic low 
back disorder, described as degenerative joint disease with 
spinal stenosis and herniated nucleus pulposus at L4-5, 
evaluated as 20 percent disabling. 

The disability due to the veteran's service-connected low 
back disorder is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71, DC 5299-5293, analogous to 
intervertebral disc syndrome.  Under DC 5293, a 10 percent 
rating is warranted when intervertebral disc syndrome is 
mild, and a 20 percent rating is in order when the 
intervertebral disc syndrome is moderate, with recurring 
attacks.  Additionally, a 40 percent rating is warranted if 
the disorder is severe, with recurring attacks and 
intermittent relief.  The maximum rating of 60 percent is for 
application if the disorder is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.
 
During the VA examinations conducted in September 1997, the 
veteran described his low back problem as causing constant 
pain, with pain and numbness radiating down both legs.  
Physical examination revealed that the veteran has spinal 
stenosis and a posterior herniated nucleus pulposus at L4-L5, 
confirmed by MRI, which produced low back pain, as well as 
pain and numbness in the lower extremities resulting in 
significant functional impairment.  His gait has been 
described as painful and it is recorded that he has 
difficulty when standing.  As noted earlier, range of motion 
testing revealed that the veteran could only flex forward to 
40 degrees, extend backward to 10 degrees, and bend left and 
right to 20 degrees.  No rotation was performed.  While there 
was no mention of muscle spasm, the Board notes that the 
examiner did find that knee and ankle jerks were not present.

While on earlier examination, in 1993, the veteran's range of 
low back motion was not shown to be significantly impaired 
(forward flexion was then to 85 degrees), the examiner then 
specifically noted that he moved into position slowly and 
complained of pain.  However, the examiner did not mention at 
that time the impact of pain on functional loss.  

The Board has conducted a careful review of the entire 
record, and has resolved any reasonable doubt in the 
veteran's favor.  In light of the fact that the veteran's low 
back disorder appears to be constant and pronounced, with 
persistent neurological symptoms, including pain and numbness 
radiating to the lower extremities, with absent ankle jerk 
and other neurological findings appropriate to the site of 
the diseased disc, the Board finds that an evaluation of 60 
percent and no more is appropriate under 38 C.F.R. § 4.71, DC 
5293.  As this is the highest rating under pertinent 
schedular criteria, consideration of functional loss due to 
pain is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected postoperative right ankle 
disorder is denied.

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected postoperative left ankle 
disorder is denied.

A rating increase to 60 percent for chronic low back 
disorder, described as degenerative joint disease to include 
spinal stenosis with herniated nucleus pulposus at L4-L5, is 
granted, subject to regulations applicable to the payment of 
monetary benefits.


REMAND

As noted above, the issues of increased evaluations for the 
veteran's service-connected left shoulder impingement and his 
service-connected CTS of the right wrist, with history of 
dorsal chip fracture of the right triquetrum, were both 
remanded by the Board for additional development in July 
1997.  In remanding the case, the Board noted that the record 
indicated that the veteran had not been given neurological 
examinations in connection with his claims for increased 
ratings.  Accordingly, the 1997 remand specifically directed 
that the veteran be afforded VA orthopedic and neurological 
examinations of his left shoulder and his right wrist, and 
that the examining physicians be given copies of the 
diagnostic criteria used in evaluating these disorders so 
that the medical findings could be reported in a manner 
consistent with the rating criteria.  

Although an orthopedic examination of the joints was 
performed in September 1997, and some neurological findings 
with regard to the left shoulder and right wrist were noted 
on a September 1997 evaluation of the spine, the Board notes 
that the veteran was never actually given a detailed 
neurological examination that addressed the pertinent 
neurological findings needed to rate the veteran's disorders 
of the shoulder and the wrist.  Additionally, it does not 
appear that the examiner was ever given a copy of any of the 
rating criteria as had been requested in the prior remand. 

As will be explained below, the Board finds that, 
unfortunately, a remand is once again in order to properly 
address the veteran's claims for increased evaluations.  

The Court has held that where "the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Under the present circumstances, it will be 
necessary to remand the case again so that the severity of 
the disability due to the disorders of the  veteran's 
service-connected left shoulder and his right wrist may be 
properly evaluated following review of the evidence in the 
claims file.  
 
Upon review of the September 1997 VA examination reports, the 
Board notes that there were no neurological findings 
identifying the extent and severity of the service-connected 
left shoulder impingement or the right wrist CTS.  Moreover, 
while the results of older EMG and NCV (nerve conduction 
velocity) studies were noted, the examiners did not perform 
any new neurological studies of the veteran's service-
connected disorders.  Without findings regarding the current 
presence or absence of left shoulder impingement and right 
wrist CTS, or medical findings identifying the extent and 
severity of the resulting disabilities, the Board is unable 
to properly address the veteran's claims for increased 
ratings for these service-connected disorders.  During his 
new evaluation, the veteran should be afforded all tests and 
procedures necessary to evaluate his service-connected 
disorders of the left shoulder and the right wrist under the 
appropriate rating provisions.   

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of these issues on appeal 
by this remand, but advises the veteran that this action is 
to ensure that his right to appellate due process is 
protected.  Because the most recent examinations failed to 
provide neurological information necessary to rate the 
veteran's disorders, as was requested in the 1995 remand 
order, further development of the medical evidence is 
warranted.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard is the lack of any clinical records of 
treatment for problems with the left shoulder or the right 
wrist since 1997.  Accordingly, the RO should aid the veteran 
in obtaining any records of ongoing treatment.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b) (1999), his 
claim for increase shall result in the denial of his claim in 
the event he fails to cooperate by attending the requested VA 
examination.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his left shoulder impingement or his CTS 
of the right wrist since 1997.  After 
obtaining any necessary authorizations, 
the health care providers the veteran 
identifies should be contacted and asked 
to submit copies of all medical records 
documenting their treatment, which are 
not already in the claims folder.  All 
records obtained which are not already on 
file should be associated with the claims 
folder. 

2.  Thereafter, the RO should schedule 
the veteran for  VA orthopedic and 
neurological examinations of the left 
shoulder and the right wrist, to 
determine the current nature and severity 
of the disability due to each of his 
service-connected disorders.  Any 
necessary special studies should be 
performed, and all pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
for review by the examining physician.  
The examiners' reports should fully set 
forth all current complaints and 
pertinent clinical findings, and should 
describe in detail the presence or 
absence of left shoulder impingement and 
right wrist CTS, as well as the extent of 
any disability due to those disorders.  
The examining physicians should be 
specifically requested to proffer 
opinions as to the specific extent and 
severity of the veteran's disorders of 
the left shoulder and right wrist.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

3.  Because the examinations are to be 
conducted for compensation rather than 
for treatment purposes, the physicians 
should be advised to address the 
functional impairment, if any, of the 
appellant's left shoulder and right wrist 
disabilities in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The RO should make sure that the 
physicians are given a copy of the 
appropriate rating criteria and a copy of 
this remand.  

4.  Regarding the left shoulder and right 
wrist disorders, the examiners should 
conduct range of motion (ROM) testing, 
and should report the exact ROM of these 
joints. The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
If the appellant does not cooperate in 
such testing, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how the appellant's failure to fully 
cooperate with ROM testing impacts the 
validity of the medical examination.  

The examiners should further address the 
extent of functional impairment 
attributable to any reported pain.  
Moreover, the examination reports must 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use of the left shoulder or right 
wrist, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function of the affected 
joints.  

If the appellant describes flare-ups of 
pain, the examiners should offer opinions 
as to whether there would be additional 
limits on functional ability during 
flare-ups and, if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiners are unable to 
offer opinions as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

6.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for increased ratings  for his 
left shoulder and right wrist disorders, 
with due consideration given to the 
provisions of 38 C.F.R. § 3.655(b).  If 
the benefits requested by the veteran are 
denied, he and his representative should 
be furnished a SSOC which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
May 1999 SSOC.  The appellant must then 
be afforded an opportunity to reply 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purposes of this remand are to develop the record, 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals







